     Case 2:20-cv-05219-JPR Document 20 Filed 03/31/21 Page 1 of 1 Page ID #:616



 1
 2
                                                          JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   IVAN MERRIWETHER,                ) Case No. CV 20-5219-JPR
                                      )
12                     Petitioner,    )
                                      )          J U D G M E N T
13                v.                  )
                                      )
14   THERESA CISNEROS, Acting         )
     Warden,                          )
15                                    )
                       Respondent.    )
16
17        Pursuant to the Memorandum Decision and Order Dismissing
18   Petition With Prejudice,
19        IT IS HEREBY ADJUDGED that this action is dismissed with
20   prejudice.
21
22   DATED: 0DUFK
                                       JEAN ROSENBLUTH
23                                     U S MAGISTRATE JUDGE
                                       U.S.
24
25
26
27
28
